          Case 2019CV000792      Document 1          Filed 01-25-2019        Page 1 of 8
                                                                                             FILED
                                                                                             01-25-2019
                                                                                             Clerk of Circuit Court
                                                                                             Racine County
    STATE OF WISCONSIN                  CIRCUIT COURT                   RACINE COUNTY        2019CV000792
u
                                                                                              Honorable Eugene A.
                                                                                              Gasiorkiewicz
    KJ TAX & ACCOUNTING, LLC                                                                  Branch 2
    501 E. Main Street
    Waterford, WI 53185

    and                                                    Case Code: 30303

    ADVANCED OFFICE SOLUTIONS, LLC
    501 E. Main Street
    Waterford, WI 53185
                        Plaintiffs,

    V.

    STATE FARM FIRE AND CASUALTY COMPANY
           oration Service Company
    8040 Excelsior Drive, Suite 400
    Madison, WI 53717

                                   Defendant.


                                                SUMMONS


            THE STATE OF WISCONSIN To Each Person and/or Entity Named Above As

    Defendant:

            You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

    action against you. The complaint, which is attached, states the nature and basis of the legal action.

            Within forty-five (45) days of receiving this summons, you must respond with a written
                                                                                                             A




    answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the complaint. The court

    may reject or disregard an answer that does not follow the requirements of the statutes. The answer

    must be sent or delivered to the Court, whose address is Racine County Clerk of Court, 730

    Wisconsin Ave., Racine, WI 53403 and to Rose & deJong, S.C., plaintiffs attorneys, whose




                                                      1
                                                                                                         A
              Case 2:19-cv-00332-JPS Filed 03/05/19 Page 1 of 23 Document 1-2
         Case 2019CV000792       Document 1       Filed 01-25-2019        Page 2 of 8




     address is 1134 N. 9`h Street, Suite 220, Milwaukee, WI 53233. You may have an attorney help
11


     or represent you.

            If you do not provide a proper answer within forty-five (45) days of the summons, the court

     may grant judgment against you for the award of money or other legal action requested in the

     complaint, and you may lose your right to object to anything that is or may be incorrect in the

     complaint. A judgment may be enforced as provided by law. A judgment awarding money may

     become a lien against any real estate you own now or in the future, and may also be enforced by

     garnishment or seizure of property.


            Dated this 25th of January 2019.
                                                        ROSE & deJONG, S.C.
                                                        Attorneys for the Plaintiffs.

                                                        Electronically Signed by Thomas J. Lonzo
                                                M
                                                .       Thomas J. Lonzo
                                                        State Bar No. 1000826




     P.O. ADDRESS:
     1134 N. 9lh Street, Suite 220
     Milwaukee, WI 53233
     Phone: (414) 274-1400
     Facsimile: (414) 274-1401
     tila,rosedejong.com




                                                   2

              Case 2:19-cv-00332-JPS Filed 03/05/19 Page 2 of 23 Document 1-2
          Case 2019CV000792      Document 1         Filed 01-25-2019        Page 3 of 8
                                                                                            FILED
                                                                                            01-25-2019
                                                                                            Clerk of Circuit Court
                                                                                            Racine County
    STATE OF WISCONSIN                  CIRCUIT COURT                  RACINE COUNTY        2019CV000792
0
                                                                                            Honorable Eugene A.
                                                                                            Gasiorkiewicz
    KJ TAX & ACCOUNTING, LLC                                                                Branch 2

    and
                                                          Case Code: 30303
    ADVANCED OFFICE SOLUTIONS, LLC

                                   Plaintiffs,

    [vi




    STATE FARM FIRE AND CASUALTY COMPANY

                                   Defendant.


                                                 COMPLAINT


            Plaintiffs, by their attorneys, Rose & deJong S.C., as and for their complaint against the

    Defendant, allege and show to the Court as follows:

            1.     KJ Tax & Accounting, LLC ("KJT") is a domestic limited liability company

    located at 501 E. Main St., Waterford, WI 53185. At all times relevant, KJT was and is an

    accounting firm.

            2.     Advanced Office Solutions, LLC ("AOS") is a domestic limited liability company

    located at 501 E. Main St., Waterford, WI 53185. At all times relevant, AOS was and is

    generally engaged in the business of providing consulting and training services to accounting

    firms on software offerings in the accounting industry.

            3.     State Farm Fire and Casualty Company ("State Farm") is a foreign insurance

    company, licensed to do business in the State of Wisconsin whose registered agent is

    Corporation Service Company located at 8040 Excelsior Dr., Suite 400, Madison, WI 53717. At

    all times relevant, both KJT and AOS had Businessowners insurance coverage with State Farm.

                                                     1

             Case 2:19-cv-00332-JPS Filed 03/05/19 Page 3 of 23 Document 1-2
    Case 2019CV000792        Document 1           Filed 01-25-2019     Page 4 of 8




       4.      In approximately 2010, James Filicetti, the owner of KJT and AOS, considered

establishing a business where clients of KJT and AOS would have access to QuickBooks on the

cloud to service those clients.

       5.      Mr. Filicetti was referred to Gerald Livingston as someone who had already been

doing IT technical work for professionals such as Mr. Filicetti.

       6.      Livingston stated a server was necessary to house the information and because

KJT and AOS had a prior credit agreement with Dell Financial Services, LLC ("Dell"),

arrangements were made for financing the server by KJT under a lease to own arrangement and

have the server shipped to South Carolina where Livingston operated his business. KJT is the

liable party under the lease financing agreement with Dell.

        7.     Thereafter, clients of KJT and AOS were using the cloud services provided

through the server Livingston was operating in South Carolina. At no time did KJT, AOS or Mr.

Filicetti enter into or form any partnership or corporate relationship with Livingston or a

company in which he was affiliated.

        8.     At no time did Livingston or any company in which he was affiliated make a

single payment on the Dell lease. Rather, KJT continued to make payments towards the lease

until the financial obligations were satisfied.

        9.     In February 2017, without warning the data on the server became inaccessible and

on or about February 22, 2017, following efforts by KJT and AOS to determine the cause of the

problems without success, KJT and AOS reported the server stolen by Livingston to authorities

in Wisconsin and South Carolina.




                                                   2

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 4 of 23 Document 1-2
   , Case 2019CV000792         Document 1          Filed 01-25-2019        Page 5 of 8




       10.       At all times relevant, the server housed substantial data including sensitive

information on clients of AOS and KJT. The data and sensitive information were lost and non-

recoverable when the server was stolen.

       11.       Shortly thereafter, on or about February 27, 2017, Mr. Filicetti reported the claim

loss to State Farm. Specifically, Plaintiffs had losses related to, among other things, the loss of

the server, loss of data on the server, dainages from lost software for use on the server and losses

associated with attempts to recover lost data and otherwise protect confidential information.

       12.        On or about March 14, 2017, State Farm denied the claim presented citing

assumed "facts" and relying upon two "Exclusions" in the policy.

        13.      Thereafter, Plaintiffs independently and through subsequently retained counsel

presented to State Farm on numerous occasions over the course of well over a year

correspondence, exhibits, affidavits, evidence and authority, as well as referencing the

applicability of policy provisions which had clearly not been considered by State Farm; all in

support of coverage for the losses sustained by Plaintiffs.

       14.       Among other things, Plaintiffs independently and through counsel provided to

State Farm:

              (a) An affidavit with exhibits evidencing there was no partnership, corporate or

              similar relationship between Plaintiffs and Livingston or any company Livingston

              was involved with;

              (b) An affidavit with exhibits evidencing Plaintiff s owned the servers;

              (c) A letter from State Farm's captive agent who sold the policies to Plaintiffs stating

             specifically that the intent was to cover the very losses and claims Plaintiffs were

             making;



                                                    3

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 5 of 23 Document 1-2
    Case 2019CV000792         Document 1         Filed 01-25-2019        Page 6 of 8




             (d) A signed statement from another accountant familiar with the facts whom also

             lost data when the server was stolen and supporting Plaintiffs' claims;

             (e) Evidence by State Farm claim number that previously State Farm accepted a

             nearly identical claim and paid for losses presented by one or both of the Plaintiffs;

             (f) Police reports, a statement of Livingston taken by a private investigator and

             documentation supporting insurance claims accepted for losses incurred, and;

             (g) Legal authority supporting Plaintiffs' interpretation of policy language.

       15.      Despite providing State Farm with the aforementioned materials, State Farm did

little to no investigation (including no independent investigation of the evidence presented by

Plaintiffs and failure to thoroughly review the evidence presented); all with the intent or careless

objective to continue to wrongfully deny the Plaintiffs' claims for coverage as a result of the

aforementioned losses.

                   FIRST CAUSE OF ACTION—BREACH OF CONTRACT

       16.      Each prior paragraph is incorporated herein as though fully set forth.

       17.      State Farm breached the insurance contracts it had with Plaintiffs by wrongfully

denying the claim presented by the Plaintiffs.

       18.      As a result of the breach of insurance contracts by State Farm, Plaintiffs have

been damaged by, among other things, the loss of the server, loss of data on the server, damages

from lost software for use on the server and losses associated with attempts to recover lost data

and otherwise protect confidential information.

                         SECOND CAUSE OF ACTION—BAD FAITH

       19.      Each prior paragraph is incorporated herein as though fully set forth.




                                                   4

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 6 of 23 Document 1-2
    Case 2019CV000792         Document 1          Filed 01-25-2019        Page 7 of 8




        20.      The insurance contracts between Defendant and Plaintiffs have an implied

covenant of good faith and fair dealing. State Farm breached its duty and acted in bad faith by,

among other things, failing to properly and neutrally investigate the claim, performing an

inadequate investigation, taking unreasonable lengths of time to review materials provided and

responding to Plaintiffs, delaying payment and unreasonably denying coverage under the

policies.

        21.      State Farm lacked a reasonable basis for failing to properly investigate the facts

and circumstances relating to its insureds' claims.

        22.      State Fann acted either intentionally, or with reckless disregard for the rights of

its own insureds by failing to properly and neutrally investigate the facts and circumstances of

the claim, for causing undue delays in payment to its insureds and for unreasonably delaying and

denying the claim presented.

        23.      The Plaintiffs have suffered damages as a result of State Farm's bad faith,

including, but not limited to, their increased fees and costs in pursuing their claim under the

policies, their fees and costs resulting from State Farm's failure to properly investigate, and their

fees and costs resulting from the delays in State Farm properly and timely resolving their claims

and paying their damages.

        24.      State Farm's actions as set forth herein were either intentional, malicious, or

evidenced a disregard of the rights of the Plaintiffs, thereby entitling the Plaintiffs to punitive

damages.



       WHER.EFORE, Plaintiffs demand judgment against the Defendant as follows:

       A.       For Plaintiffs' damages resulting from the breach of contract;



                                                   5

            Case 2:19-cv-00332-JPS Filed 03/05/19 Page 7 of 23 Document 1-2
    Case 2019CV000792       Document 1          Filed 01-25-2019         Page 8 of 8




       B.      For Plaintiffs' damages resulting from the Defendant's bad faith;

       C.      For punitive damages;

       C.      For their costs, disbursements and actual attorney fees; and

       D.      For such other and further relief as the Court may deem just and equitable.



                     DEMAND IS HEREBY MADE FOR A TRIAL BY JURY




       Dated this 25`" day of January 2019.
                                                       ROSE & deJONG, S.C.
                                                       Attorneys for the Plaintiffs.

                                                       Eleclronically Signed by Thomas J. Lonzo
                                              :
                                                       Thomas J. Lonzo
                                                       State Bar No. 1000826




P.O. ADDRESS:
1134 N. 9"' Street, Suite 220
Milwaukee, WI 53233
Phone: (414) 274-1400
Facsimile: (414) 274-1401
til@rosedeiong.com




                                                  .1

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 8 of 23 Document 1-2
                      Case 2019CV000792                    Document 2                 Filed 01-25-2019                 Page 1 of 1
                                                                                                                                     FILED
                                                        CIRCUIT COURT                                     RACINE COUNTY              01-25-2019
STATE OF WISCONSIN
                                                                                                                                     Clerk of Circuit Court
KJ Tax & Accounting, LLC et al vs. State Farm Fire and                                          Electronic Filing                    Racine County
Casualty Company                                                                                     Notice
                                                                                                                                     2019CV000792
                                                         Case No. 2019CV000792                                                       Honorable Eugene A.
                                                         Class Code: Other-Contract                                                  Gasiorkiewicz
                                                                                                                                        Branch 2


                           STATE FARM FIRE AND CASUALTY COMPANY
                           8040 EXCELSIOR DRIVE, SUITE 400
                           MADISON WI 53717




^               Case number 2019CV000792 was electronically filed with/converted by the Racine
                County Clerk of Circuit Court office. The electronic filing system is designed to allow for
                fast, reliable exchange of documents in court cases.
                Parties who register as electronic parties can file, receive and view documents online
                through the court electronic filing website. A document filed electronically has the same
                legal effect as a document filed by traditional means. Electronic parties are responsible
                for serving non-electronic parties by traditional means.

                You may also register as an electronic party by following the instructions found at
                http://efiling.wicourts.gov/ and may withdraw as.an electronic party at any time. There
                is a$ 20.00 fee to register as an electronic party.

                If you are not represented by an attorney and.would like to register as an electronic
                party, you will need to enter the following code on the eFiling website while opting in as
                an electronic party.

                Pro Se opt-in code: c0a7fb
                Unless you register as an electronic party, you will be served with traditional paper
                documelits by other parties and by the court. You must file and serve traditional paper
                documents.

                Registration'is available to attorneys, self-represented individuals, and filing agents who
                are authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as
                a law firm, agency, corporation, or other group. Non-attorney individuals representing
                the interests of a business, such as garnishees, must file by traditional means or
                through an attorney or filing agent. More information about who may participate in
                electronic filing is found on the court website.

                If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                262-636-3333.



                                                                                                               Racine County Circuit Court
                                                                                                               Date: January 29, 2019




                             Case 2:19-cv-00332-JPS Filed 03/05/19 Page 9 of 23 Document 1-2
GF-180(CCAP), 06/2017 Electronic Filing Notice                                             §801.18(5)(d), Wisconsin Statutes
                                                 This form shall not be modified. It may be supplemented with additional material.
STATE OF WISCONSIN                   CIRCUIT COURT                 RACINE COUNTY


KJ TAX & ACCOUNTING, LLC

and                                                Case No. 2019CV792
                                                   Case Code: 30303
ADVANCED OFFICE SOLUTIONS, LLC

                             Plaintiffs,

a

STATE FARM FIRE AND CASUALTY COMPANY

                             Defendant.


PLAINTIFFS' FIRST SET OF WRITTEN INTERROGATORIES AND REQUEST FOR
   PRODUCTION OF DOCUMENTS TO STATE FARM FIRE AND CASUALTY
                              COMPANY



TO:    STATE FARM FIRE AND CASUALTY COMPANY
       c/o Corporation Service Company
       8040 Excelsior Drive, Suite 400
       Madison, WI 53717

                                    INTERROGATORIES

       The plaintiffs, KJ TAX & ACCOUNTING, LLC and ADVANCED OFFICE

SOLUTIONS, LLC, by their attorneys, Rose & deJong, S.C., hereby propound the following

written interrogatories and requests for production to the defendant, STATE FARM FIRE &

CASUALTY COMPANY ("State Farm"), to be answered within forty-five (45) days of service

as provided under Wisconsin Statutes sections 804.08 and 804.09:

                                       INSTRUCTIONS

       l.     In responding to these interrogatories, you are required to obtain and furnish all

information k.nown by, possessed by, or available to you and to any of your representatives,

                                               1
        Case 2:19-cv-00332-JPS Filed 03/05/19 Page 10 of 23 Document 1-2
employees, agents, consultants; accountants or attorneys, or anyone else acting on your behalf,

and to obtain and furnish all information that is in your possession or under your control, or in

the possession or under the control of any of your representatives, employees, agents,

consultants, accountants or attorneys, or anyone else acting on your behalf.

       2.      Each interrogatory should be answered separately, completely, and fully, unless it

is objected to, in which event, the reason for an objection must be stated in lieu of an a.nswer.

       3.      These requests are continuing in nature. You must correct your answers if you

obtain information from which you know that your response was incorrect when made or that the

response is no longer true or complete; failure to amend the response is in substance a knowing

concealment. You must also supplement any response with respect to:

               (a) the identity and location of persons having knowledge of discoverable matters,

               (b) the identity of each person expected to be called as an expert witness at trial,

       and

               (c) the subject matter on which the person is expected to testify, and the substance

       of the testimony.

4.     The following rules of construction apply to these interrogatories:

               (a)   The terms "and" and "or" shall be construed either conjunctively or

       disjunctively as necessary to make each request inclusive rather than exclusive;

               (b) The term "each" shall be construed to include "any" and "all" as necessary to

       make each request inclusive rather than exclusive;

               (c) The singular of each term shall be construed to include the plural and vice

       versa as necessary to make each request inclusive rather than exclusive;




                                                  2
         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 11 of 23 Document 1-2
               (d) Any interrogatory phrased in the present tense shall be read as if it is

        propounded in the past tense and vice versa as necessary to make each request inclusive

        rather than exclusive; and

               (e) All words used herein shall be given their plain and ordinary meanings given

       the context of their use, except that words which you understand to have a specialized or

       technical meaning shall be assigned all plain and ordinary meanings as well as all

       specialized and technical meanings as necessary to make each interrogatory inclusive

       rather than exclusive. When you respond to a request by using a specialized or technical

        meaning, you must set forth the specialized or technical meaning in your response.

        5.     If you are unable to answer fully any of these Interrogatories, you must answer

them to the fullest extent possible, specifying the reason(s) for your inability .to answer the

remainder, and stating whatever information, knowledge, or belief you have concerning the

unanswerable portion. An evasive or incomplete answer is deemed to be a failure to answer

under Wis. Stat. § 804.12, and may render you or your attorney, or both, liable for the expense of

a motion pursuant to that statute.

   . 16. . Each lettered subpart of a numbered Interrogatory is to be considered a separate

Interrogatory for the purpose of an objection. You must object separately to each subpart, and if

you object to less than all of the subparts of a numbered Interrogatory, then you must answer the

remaining subparts. In addition, if you object to an Interrogatory or a subpart thereof as calling

for information which is beyond the scope of discovery, (e.g., "not reasonably calculated to lead

to the discovery of admissible evidence," "work product," "unduly burdensome," etc.) you must,

nevertheless, answer the Interrogatory or subpart thereof to the extent that it is not objectionable.




                                                  3

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 12 of 23 Document 1-2
         7.     By requesting information regarding conversations or written communication, the

plaintiff is not waiving any objection or challenge to the competency of such witness to testify

about such conversations or communication. This objection or challenge may be based on the

common law and any statute, including Wis. Stat. § 885.16.

         8.     Unless a different time period is set forth in a specific interrogatory, the time

period for all interrogatories is the Relevant Time Period as set forth in the Definitions Section

below.

                                         DEFINITIONS

         8.     The term "PERSON" means any individual, firm, corporation, partnership, _.

associatiori, proprietorship, board, division, agency or any other business, private or

governmental.

         9. . The. term .`.`DOCUMENT". and "DOCUIVIENTS" mean recorded information of .

any kind, including, but not limited to, advertisements, agreements, bills, books; bulletins,

calculations; charts; checks, circulars, comrnunications, contracts, correspondence, diaries,

drafts; . films, .financial statements; forms, graphs, invoices, letters, memoranda, minutes,

photographs, receipts, records, reports, schedules, tables, worksheets, and any tangible thing,

including originals and copies, whether typed, handwritten, printed copy, photocopy; electronic

or from whatever source, and any underlying supporting, or used in preparation of any such

document or documents.

         10.    The term "IDENTIFY" used in reference to an individual person means to:

                a)     State his/her full name;

                b)     State his/her present or last-known address;

                c)     State his/her present or last-known position and business affiliation; and



                                                  11
          Case 2:19-cv-00332-JPS Filed 03/05/19 Page 13 of 23 Document 1-2
                   d)     State his/her position or affiliation with any party to this action at any

                          relevant time.

         11.       Where the term "IDENTIFY" appears within the text of an Interrogatory with

regard to the term "documents," then "identify" shall be construed to require the following

information in regard to each such document:

                   a)     Identify all documents relating to the information requested by the

                          Interrogatories which were prepared or were ever in existence;

                   b)     State where each of such documents identified in paragraph (a) is

                          presently located, and under whose care, custody;:or:control each is kept.

                   c)     If any of the documents is no longer available; state as to each; when,

    _                     where, by whom and under what circumstances such documents were

               `           estroyed,.lost or otherwise made unavailable; and the name, address, job -

                          description and present location of the person or persons authorizing,

                          ordering or accomplishing such destruction or other unavailability, such

                          persons has under his/her custody or control.

                   d). . Identify the basis or source of information for' the answer or answers

                         submitted in response to the Interrogatory.

         12.       Where the term "COMMUNICATION" is used, it means any oral statement,

conversation, colloquy, dialogue, discussion, and it also includes any transfer of thoughts,

expressions or ideas between persons by means of any documents, definition which is discussed

above.




                                                   5

          Case 2:19-cv-00332-JPS Filed 03/05/19 Page 14 of 23 Document 1-2
                     a)     If such communication was oral, identify the person(s) speaking, the

                            person(s) spoken to or overhearing it, and state the date and place of

                            the communication and its substance; and

                     b)     If such communication was contained in a document, identify the

                            document.

              13. _"PLAINTIFFS" shall refer to the plaintiffs, KJ Tax & Accounting, LLC and

    Advanced Office Solutions, LLC.

              14.    "KJ . Tax" shall. refer to KJ Tax .& Accounting, LLC, its members, officers,

    employees, agents. and other individuals acting on the behalf of KJ Tax.

,             15.   "Advanced.Office",shall refer to the Flaintiff, Advanced Office Solutions; LLC;

.   its members, officers, employees, agents and other individuals acting on the behalf of Advanced

    Office.

              16.    "DEFENDANT," "STATE FARM," "you," or "your" shall refer to the defendant~

    State Farm Fire and .:Casualty Company, its employees, officers, directors, agents and/or 'any

    other individuals acting on its behalf.

              1.7: .."POLICY'' or, "POLICIES" shall rofer to the insurance policy or policies issued

    by State Farm to the Plaintiffs and in effect during the RELEVANT TIME PERIOD.

              18. . "INSURED PROPERTY" shall refer to Plaintiffs' property covered by the

    POLICIES.

              19.    The "CLAIM" shall refer to the claim or claims made by the Plaintiffs on the

    POLICIES and assigned State Farm Claim Nos. 49-9V57-588 and 49-2719-C15.

              20.    The "RELEVANT TIME PERIOD" will be from February 1, 2017 to February 1,

    2018.



                                                      2
               Case 2:19-cv-00332-JPS Filed 03/05/19 Page 15 of 23 Document 1-2
                                      INTERROGATORIES

INTERROGATORY NO. 1: IDENTIFY each PERSON answering, or assisting others in

answering, these interrogatories, and for each person identified state what interrogatory, or sub-

part, was answered by such person.

INTERROGATORY NO. 2: IDENTIFY all PERSONS who were involved in any way with the

drafting, organizing, and/or issuance of the POLICIES.

INTERROGATORY NO. 3: IDENTIFY each PERSON in the employ of DEFENDANT who

has any knowledge or has taken any action on behalf of DEFENDANT with regard to handling

the CLAIM. This interrogatory seeles .the name of every employee of DEFENDANT vvho had

aiiything to do with the CL A. IM; including the adjusters, branch claims represeritatives; regiorial..

or home office claims . auditors or. claims examiners, all claims managers and. claims. supervisars :

at any level, executive officers of the company, and all members of any review committee or

claims committee.

INTERROGATORY NO.. 4: For each PERSON identified in the answer to .Interrogatory -3,

state. the perscn's -title or position within the company, current branch or office-location, the .

name and title or position of the individual's immediate supervisor, and the nature of the functioii.     '

or service performed bythat person in connection with the CLAIM.

INTERROGATORY NO. 5: If any PERSON identified in the answer to Interrogatory 3 has

been promoted, demoted, or transferred during the time relevant herein, describe in detail the

change in employment status. of each such individual, including the circumstances of the

person's employment before and after the change in status.

INTERROGATORY NO. 6: If any PERSON identified in the answer to Interrogatory 3 is no

longer employed with DEFENDANT, please state the date of separation, and the last-known



                                                  VA

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 16 of 23 Document 1-2
     residence address and telephone number or place of current employment of each such past

     employee.

     INTERROGATORY NO. 7: IDENTIFY each PERSON not in the employ of DEFENDANT

     who has any knowledge or has taken any action on behalf of or at the request of DEFENDANT

     with regard to the CLAIM. This interrogatory seeks the name of every person, firm, or company

     with whom DEFENDANT had any contact, including independent adjusters or independent

     adjusting firms, private investigators, engineers, economists, accountants, attorneys, or any other

     person, firm, or company, concerning the CLAIM.

     INTERROGATORY NO. 8: For. ,each PERS,ON identified. in the answer to Interrogatory 7,

;.   state the PF.RSON's professional t.itle; and the nature of,the function or.service provided by. such .

     PERSON in connection with the CLAIM.

     INTERROGATORY N0..9: IDENTTIFY any DOCUMENT relating to the CLAIM submitted

     to DEFENDANT by each person identified in the answer to Interrogatory 7.

     INTERROGATORY :NO. 10: Describe. each. f le that; was .opened; created, or maintained by

     DEFENDANT relating in any way to the POLICIES , or the CLAIM, including the complete

     nam.e. or title of the fi1e, its .complete file number or .other identifying designation, .its present

     custodian and physical location within DEFENDANT, and its general purpose or business

     classification: This interrogatory seeks the identification of each "claims file" and each

     "underwriting file," under whatever designation or description, and every copy or duplicate

     thereof which may exist within DEFENDANT.

     INTERROGATORY NO. 11: State whether or not any information or data of any kind

     pertaining to the POLICIES, the CLAIM, the claims-handling or underwriting activities of




                                                       :
              Case 2:19-cv-00332-JPS Filed 03/05/19 Page 17 of 23 Document 1-2
    DEFENDANT; or any reports, communications, or data of any kind, are maintained on any

    electronic media, such as computer data files, electronic mail, or any equivalent.

    INTERROGATORY NO. 12: If the answer to Interrogatory 11 is yes, describe the contents of

    such electronically stored information, whether or not hard copies of such material exist, the

    custodian of such data, and the appropriate location within the company for the retrieval of such

    data.

    INTERROGATORY. NO. 13: Has DEFENDANT secured a policy or policies of reinsurance

    on any portion of the coverage written on PLAINTIFFS with any reinsurer?

    INTERROGAT.ORY NO. 14: If the answer to Interrogatory 13 is yes; state the name; business :

    address, telephone. rnunriber;...policy. identification. number; and liability lim.i:ts` of each su&

    reinsurance.

    INTERROGATORY NO. 15: IDENTI.FY the: individuals with DEFENDANT, including title :'

    and function, who are responsible .for determining, promulgating, and overseeing company

    policies and standa"rd ,procedures .for the administration; evaluatiori; determination, and payment

    of insurance claims by DEFENDANT.

    INTERROGA,TORY N0.16: IDENTIFY every DOCUMENT contai.ning statements of policy, ,                      :

    policy guidelines; administrative bulletins, intercompany memoranda or other DOCUMENT of

.   any kind,. promulgated . by DEFENDANT and disseminated or distributed. -to its employees;

    relating to the standard,, recommended, or expected procedures for the administration, evaluation,

    determination, and payment of claims.

    INTERROGATORY NO. 17: Does DEFENDANT maintain a manual or handbook containing

    standard procedures or guidelines for the administration, evaluation, determination, and payment

    of claims?



                                                     9

            Case 2:19-cv-00332-JPS Filed 03/05/19 Page 18 of 23 Document 1-2
    INTERROGATORY NO. 18: If the answer to Interrogatory 17 is yes, state the complete title

    of such manual, the year of publication, the author or the department or individual responsible

    for its contents, and an appropriate custodian within the company who would have a current

    edition available for inspection.

    INTERROGATORY NO. 19:                  IDENTIFY the individuals in DEFENDANT, including

    title and function, who are responsible for devising, implementing, and overseeing the training of

    adjusters, claims .representatives, claims supervisors, .or any other individuals involved in the

    claims-handling process within DEFENDANT.

    INTERROGATORY.N0.:20.:.               Describe all training: materials of . any ; kind . used . by

    -DEFENDANT. :in. tr.aining. adjusters, claims representatives,_ claints :supervisors; or any.;other:

    'individual involved in the claims-handling process within DEFENDANT and specifically

    inv.olved in the :CLAIM.

    INTERROGATORY.NO. 21:                 In the case of training.materials.described..in the answer to

    Interrogatory 20 prepared specifically for DEFENDANT;.or by its. employees, describe. each :

    itern, including the complete title .and date of preparation, .and _IDENTIFY an appropriate

    <custodian within the company who would have the materials available for inspection.

    INTERROGA'I'ORY N.O. 22: State in detail what State Farm did to investigate the Plaintiffs'

    CLAIM including; but not limited to, for each item or task, when the.item or task was performed

.   and the name of the individuals(s) performing such item or task:

    INTERROGATORY NO. 23: IDENTIFY whether State Farm has interviewed any persons

    concernir.g the claims being alleged in the above-referenced matter. If so, IDENTIFY who

    conducted the interview; the date of the interview, whether the information communicated during

    such interview was reduced to writing, and, if so, who has possession of such communication.



                                                    10

             Case 2:19-cv-00332-JPS Filed 03/05/19 Page 19 of 23 Document 1-2
     INTERROGATORY NO. 24: State whether State Farm currently owes any or both of the

     Plaintiffs any further payment on the Claim, and if so why, how much, and for what.

                          REQUEST FOR PRODUCTION OF DOCUMENTS

             The Plaintiffs by their attorneys, Rose & deJong S.C., hereby propound the following

     requests, for production to the defendant, STATE FARM FIRE AND CASUALTY CO. Said

     documents must be produced within 45 days at the offices of Rose & deJong, S.C. 1134 N. 9'h

     Street,. Suite 220, Milwaukee, WI 53233 pursuant to Wis. Stat. § 804.09, unless alternative

     arrangements are mutually agreed upon in writing.

                                              INSTRUCTIONS :_ .. ..

             1;....: To. the, extent a request calls for. production; of an:.agreement;-.coritract; or other

     legal instrument; . you. shall: produce the document or electroiiically stored inforination in . its

     entirety;;;including all pages, a.mendments, addendums; exhibits; certifi.cates, schedules; or other.

     documents. attached to; referenced in, or otherwise relating to the. final agreements.

                        in answering any of these document and . electronically stored information

    ; requests; : you have failed or refused to produce : any document or, piece of electronically stored

     inforrrmation;be:,ause it -is. claimed to b.e privileged or otherwise>protected' from discovery; state'

:    separately with respeet to each document to. which a privilege or pr•otection is claimed: (a) the

     type of. document withheld; (b) its identifying numbers; (c) the : date of the o document; (d) the

     name and identification by position, title, affiliation or other appropriate information of the

     author, addressee(s) and any recipients of copies; (e) the subject matter of the document; and (f)

     the legal basis for withholding the document.

            3. .    If any document or electronically stored information responsive to all or any part

     of a request is not currently available, provide a statement to that effect and furnish whatever



                                                       11

              Case 2:19-cv-00332-JPS Filed 03/05/19 Page 20 of 23 Document 1-2
documents are available. Include in your statement when such documents were most recently in

your possession. or subject to your control and what disposition was made of them, and identify

the name, job title and the last known address of each person currently in possession or control of

such documents. If any of such documents have been destroyed, identify the name, job title and

the last known address of each person who directed that the documents be destroyed, and state

the reasons the documents were destroyed.

        4.     All definitions set forth in the interrogatory section above apply fully to the

requests for production set forth below. .

5.     Unless; a different :time::period is set forth in a specific Request; _ the tiine period for. all .

requests is the Relevant Time Period as set forth in the Definitions Seetion: above.                         "


                         REQUEST FOR PRODUCTION OF DOCUMENTS
                                                                                                                 Al
REQUEST NO. 1: Produce all DOCUMENTS identified in, or relied upon to answer, the above

interrogatories.

REQUEST NO. 2: Produce all claims files in their entirety maintained by DEFENDANT on

the CLAIM. Included in this request are all copies or duplicates of the claims files maintained in

branch, regional, or home offices.

REQUEST NO. 3: Produce all committee reports, committee minutes, or written notes

prepared or taken in connection with any claims committee meetings held on the CLAIM.

REQUEST NO. 4: Produce a copy of each report, writing, or other DOCUMENT supplied

by. any person outside DEFENDANT to whom any matter concerning the administration of the

CLAIM was :eferred (unless such report is already contained within the claims files to be

produced). This request calls for the production of each document identified in your response to

Interrogatory 9.

                                                  12

         Case 2:19-cv-00332-JPS Filed 03/05/19 Page 21 of 23 Document 1-2
     REQUEST NO. 5: Produce ali underwriting files in their entirety maintained by

     DEFENDANT on the POLICIES.

     REQUEST NO. 6: Produce all correspondence between DEFENDANT and any reinsurer

     identified in your response to Interrogatory 14 pertaining to the CLAIM, including specifically

     all status reports and all reports on changes to loss reserves.

     REOUEST NO. 7: Produce a copy of the claims manual or handbook containing the standard

     or recommended procedures of DEFENDANT for the administration, evaluation, determination,

     and payment of claims, and in use during the RELEVANT TIME PERIOD.

    :REQUEST NO.: 8: Produce a copy of each memorandum; written state.ment ofpolicy, written

'.;. policy,: guideline; administrative bulletin, or other ,writing ' prepared and ` disseminated to .

     employees :inv:olved iri, the. CLAIM, on any subject related to procedures in the administration,

     evaluation; dete.rmination; or payment of claims. This request calls .for the production of all items

     described in your response to Interrogatory 16.

     REQUEST N0. 9: Produce a.copy of all training materials used by DEFENDANT in the .

     training ..of adjusters, claims.. representatives, claims adjudicators; claims examiners; claims

     supervisors; or claims rrianagers involved in handling the CLAIM: This• request calls for the

     production of all materials described in your response to Interrogatory 20.

    REQUEST NO..10: Produce a copy of the annual reports filed with the Department of

    Insurance for the State of Wisconsin during the RELEVANT TIME PERIOD.

    REQUEST NO. 11: Produce all DOCUMENTS that constitute, refer or relate to State Farm's

    COMMUNICATIONS with any of the PLAINTIFFS or representatives, agents, or any others

    acting on the PLAINTIFFS behalf with regard to the CLAIM or POLICIES.




                                                       13
              Case 2:19-cv-00332-JPS Filed 03/05/19 Page 22 of 23 Document 1-2
                  REQUEST NO. 12:              Produce all DOCUMENTS tliat constitute, refer , or relate to
        r

                  DEFENDANT'S internal COMMUNICATIONS relating to the POLICIES or the CLAIM.

                  REQUEST NO. 13: Produce all DOCUMENTS that support any denials to allegations of the

                  Complaint set forth in your Answer and Affirmative Defenses DEFENDANT has pled in the

                  above-captioned action.

                  REQUEST NO. 14: Produce all DOCUMENTS which relate in any way to the denial of any

                  claim for payment made pursuant to the POLICY.

                  REQUEST NO. 15: Produce all DOCUMENTS relating. to any interview(s) perform by

                  DEFENDANT relating to the CLAIM.

                                         '~-                                   ,
                          Dated this _      day of January 2019.

                                                                            ROS       deJONG; S.C.
                                                                        :     orne.ys. fox the .Plaintiff.s.



                                                              By:            Nw
                                                                             homas J o o
,   .       ...                                                              tate B No.        00826 :

                  P.O: ADDRESS:
                  l 134 N. 9t' Street, Suite 220
                  Milwaukee, WI 53233
                  Phone: (414) 274-1400
                  Facsimile: (414) 274-1401
                  tjl@rosedejong.com




                                                                   14

                           Case 2:19-cv-00332-JPS Filed 03/05/19 Page 23 of 23 Document 1-2
